Citation Nr: 0108936	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  94-28 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to VA disability compensation for a 
gastrointestinal disability pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 and Supp. 1998). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The veteran had active duty from June 1973 to April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The veteran's appeals were previously before the Board in 
February 1999.  The issues of whether new and material 
evidence to reopen a claim for service connection for a 
visual disability, and entitlement to service connection for 
post-traumatic stress disorder (PTSD) were each denied at 
that time.  However, the issue on the first page of this 
decision was remanded for further development.  The requested 
development has been completed, and the case has been 
returned for further review.  


REMAND

The veteran contends that she has developed a chronic 
gastrointestinal disability secondary to medication 
prescribed by the VA to treat her psychiatric disability.  
She particularly believes that the medication Sertraline led 
to the development of her disability.  

The veteran was afforded a VA examination in conjunction with 
her claim in January 1997.  Sertraline was noted to have 
previously been prescribed, but to have been discontinued in 
September 1996.  Her additional medications were also noted.  
Following the examination, the diagnoses included bipolar 
mental disorder with a long history of depression and 
agitation, and functional bowel disease with increased 
gastrocolic reflux closely associated with periods of acute 
anxiety and agitation.  The examiner opined that the 
veteran's current medications were unlikely to be responsible 
for her symptoms, and added that her underlying condition was 
irritable bowel colon syndrome with a heightened gastric 
colic reflux associated with acute anxiety test.  The 
examiner then offered additional comments about the effects 
of the veteran's current medications.  However, he did not 
offer any opinion about Sertraline, and whether or not this 
medication caused or aggravated the veteran's 
gastrointestinal disability to a chronic degree.  
Furthermore, VA treatment records obtained following the 
February 1999 remand dated May 1997 contain an impression of 
irritable bowel syndrome, probably compounded by Sertraline.  
This second opinion did not indicate if any increase in 
severity that resulted from Sertraline was chronic.  
Therefore, in view of these conflicting and incomplete 
opinions, the Board believes that an additional opinion 
should be obtained in order to address whether or not 
Sertraline or any other medication prescribed by the VA 
either caused or aggravated the veteran's gastrointestinal 
disability to a chronic degree.  

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran's claims folder should be 
provided to a VA gastrointestinal 
specialist for study and in order to 
obtain an opinion regarding the 
possibility of a relationship between the 
veteran's gastrointestinal disability and 
medications prescribed to her by the VA.  
If, and only if, the examiner believes it 
to be necessary to obtain the requested 
opinion, the veteran should be afforded 
an additional VA examination, in which 
case all indicated tests and studies are 
to be completed.  Following the review of 
the medical records contained in the 
claims folder and any examination which 
may be required, the examiner should list 
all medications which have either 
formerly or currently been prescribed to 
treat the veteran's psychiatric 
disability, including Sertraline.  The 
examiner should then attempt to express 
the following opinion(s): 1) Is it as 
likely as not that one or a combination 
of more than one of the medications 
prescribed by the VA resulted in the 
development of the veteran's 
gastrointestinal disability?  2) If these 
medications did not result in the 
development of the veteran's 
gastrointestinal disability, is it as 
likely as not that the use of one or a 
combination of more than one of the 
medications produced a chronic increase 
in severity of this disability?  If there 
was a chronic increase in severity, if it 
is possible to identify the 
symptomatology resulting from this 
increase, please do so.  If it is 
impossible to identify the symptomatology 
attributable to any chronic increase in 
severity, this should also be noted.  The 
reasons and bases for these opinions 
should be provided.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





